         Case 3:20-cv-08123-JJT Document 47-1 Filed 02/03/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF ARIZONA

 8
     Brian Erskine,                                  No. 3:20-cv-08123-PCT-JJT
 9
                        Plaintiff,
10         v.                                        ORDER
11
   The Estate of Forrest Burke Fenn, by and
12 through its Personal Representative, Zoe
   Fenn Old,
13                     Defendant.
14
15
16          For the reasons stated therein, it is hereby ordered granting Defendant's Motion for
17   Clarification and Request for Entry of Judgment in a Separate Document.
18
19
20
21
22
23
24
25
26
27   [2938557]

28
